January 10, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

   JAMES B. MADDUX AND GMS ENERGY SERVICES, L.P. AND STAR TAX
                    SOLUTIONS, L.L.C., Appellant

NO. 14-04-01035-CV                      V.

 TRINITY PETROLEUM CONSULTANTS, LTD. AND TPC INVESTMENTS, INC.,
                            Appellee
                      ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on June 30, 2004. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by JAMES
B. MADDUX AND GMS ENERGY SERVICES, L.P. AND STAR TAX SOLUTIONS,
L.L.C..
      We further order this decision certified below for observance.